Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 appears to require the alternative of what is already stated in claim 1 of “wherein the first shielding layer is disposed on a surface of the protection cover away from a surface of the touch panel”. However, this appears to directly contradict claim 1 should the first alternative defining wherein the first shielding layer is disposed between the touch panel and the sealant. Therefore it is unclear as to the placement of the first shielding layer. As best understood, the claim will be interpreted as if the alternative is not selected but nonetheless the ambiguity remains and should likely be corrected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai et al. (U.S. App. 2015/0277626 hereinafter referred to as “Shin”) in view of Watanabe et al. (U.S. App. 2016/0224168 hereinafter referred to as “Wata”).
In regard to claim 1, Shin teaches a touch display device (see Para. 115 touchscreen display), comprising: a touch display module (see Fig. 3), covering (see Fig. 3, Item 11), a sealant (see Para. 253 seal), and a chamber (see Fig. 3 and 12B space 321c that concaves), wherein the touch display module comprises a touch panel (see Fig. 3, Item 20), and the chamber is enclosed (see Fig. 3), the touch panel, and the covering (see Fig. 3 and 12B where 31AC is enclosed by the cover layer and the touch panel).
Shin is not relied upon to teach the covering is a protection cover, a first shielding layer, the sealant is disposed between the touch panel and the protection cover for bonding the touch panel and the protection cover, chamber enclosed by the sealant; wherein the first shielding layer is disposed between the touch panel and the sealant, or the first shielding layer is disposed on a side of the protection cover away from the touch panel for shielding internal lines on a frame of the touch display module.
Shin does teach the concept of UV-curable resin structure 32a and 322 in Fig. 3 as forming the frame for the concave areas).
However, Wata teaches the covering is a protection cover (see Fig. 2 and 4, Item 20), a first shielding layer (see Fig. 2, shielding portion 23), the sealant is disposed between the touch panel and the protection cover for bonding the touch panel and the 
It would have been obvious to a person of ordinary skill in the art to modify the device of Shin with the shielding layer of Wata for pressure sensing accuracy (see Para. 5). 
Claim(s) 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai et al. (U.S. App. 2015/0277626 hereinafter referred to as “Shin”) in view of Suto (U.S. App. 2020/0064971) in view of Inobe et al. (U.S. App. 2017/0196108). 
In regard to claim 11, Shin teaches a method of manufacturing a touch display device (see Para. 182), comprising: providing a touch display module (see Figs. 3 and 12), covering (see Fig. 3, Item 11), and an ultraviolet curable adhesive (see Para. 183 high adhesive UV-curable resin), wherein the touch display module comprises a touch panel (see Fig. 3, Item 20); 
forming, by applying the ultraviolet curable adhesive  (see Para. 183 high adhesive UV-curable resin) and a sealant (see Para. 253).
Shin is not relied upon to teach the covering is a protection cover and  to one of the touch panel and the protection cover, a frame-shaped ultraviolet curable adhesive, and bonding another one of the touch panel and the protection cover to the frame-shaped ultraviolet curable adhesive; forming, by irradiating the frame-shaped ultraviolet 
Shin does teach the concept of UV curable adhesives and irradiating them as discussed above (see Para. 183).
However, Suto teaches the covering is a protection cover (see Fig. 6, Item 20) and  to one of the touch panel and the protection cover, a frame-shaped adhesive (see Fig. 2, frame shape of 20), and bonding another one of the touch panel and the protection cover to the frame-shaped adhesive (see Fig. 6, adhesive 30 between cover and touch sensors 50); forming, and forming a first shielding layer on a side of the protection cover away from the touch panel to shield internal lines on a frame of the touch display module (see Fig. 2, shielding 22 is away from touch panel 50 along the frame).
It would have been obvious to a person of ordinary skill in the art to modify the device of Shin with the frame of Suto for improving wiring (See Para. 5 and 6). 
Shin and Suto are not relied upon to teach by irradiating the frame-shaped adhesive from a side of the protection cover with ultraviolet light.
However, Inobe teaches by irradiating the frame-shaped adhesive from a side of the protection cover with ultraviolet light (see Fig. 4, Para. 43 and 45 UV cure via light through cover).
It would have been obvious to a person of ordinary skill in the art to modify the device of Shin with the frame of Suto and lighting of Inobe to allow for sufficient bonding to the structure (see Para. 3-5).
Regarding claim 12, Shin in view of Suto and Inobe teaches all the limitations of claim 11. Suto further teaches wherein the forming a first shielding layer on a side of the protection cover away from the touch panel comprises a step as follows: forming the first shielding layer on a surface of the protection cover away from the touch panel  (see Fig. 2, shielding 22 is away from touch panel 50 along the frame).
It would have been obvious to a person of ordinary skill in the art to modify the device of Shin with the shielding of Suto for improving wiring (See Para. 5 and 6). 
In regard to claim 20, Shin teaches a method of manufacturing (see Para. 182) a touch display device, comprising: providing a touch display module (see Figs. 3 and 12), covering (see Fig. 3, Item 11), and an ultraviolet curable adhesive (see Para. 183 high adhesive UV-curable resin), wherein the touch display module comprises a touch panel (see Fig. 3, Item 20); forming, by applying the ultraviolet curable adhesive  (see Para. 183 high adhesive UV-curable resin) and a sealant (see Para. 253).
Shin is not relied upon to teach the covering is a protection cover; forming a first shielding layer on a side of the touch panel to be bonded to the protection cover to shield internal lines on a frame of the touch display module; adhesive to a side of one of the touch panel and the protection cover, a frame-shaped ultraviolet curable adhesive, and bonding another one of the touch panel and the protection cover to the frame-shaped ultraviolet curable adhesive; and forming, by irradiating the frame-shaped ultraviolet curable adhesive from a side of the protection cover with ultraviolet light.
Shin does teach the concept of UV curable adhesives and irradiating them as discussed above (see Para. 183).
However, Suto teaches the covering is a protection cover (see Fig. 5, Item 20); forming a first shielding layer (see Fig. 2, and 5, Item 22) on a side of the touch panel to be bonded to the protection cover to shield internal lines on a frame of the touch display module (see Fig. 2, bonded to cover over 50); adhesive (see Fig. 5, Item 30 is adhesive) to a side of one of the touch panel and the protection cover, a frame-shaped adhesive (see Figs. 2 and 5 adhesive around 20), and bonding another one of the touch panel and the protection cover to the frame-shaped adhesive (see Figs. 2 and 5 adhesive around 20).
It would have been obvious to a person of ordinary skill in the art to modify the device of Shin with the frame of Suto for improving wiring (See Para. 5 and 6). 
Shin and Suto are not relied upon to teach by irradiating the frame-shaped adhesive from a side of the protection cover with ultraviolet light.
However, Inobe teaches by irradiating the frame-shaped adhesive from a side of the protection cover with ultraviolet light (see Fig. 4, Para. 43 and 45 UV cure via light through cover).
It would have been obvious to a person of ordinary skill in the art to modify the device of Shin with the frame of Suto and lighting of Inobe to allow for sufficient bonding to the structure (see Para. 3-5).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai et al. (U.S. App. 2015/0277626 hereinafter referred to as “Shin”) in view of Suto (U.S. App. 2020/0064971) in view of Inobe et al. (U.S. App. 2017/0196108) in further view of Wei et al. (U.S. Pat. 9423830).
Regarding claim 13, Shin in view of Suto and Inobe teaches all the limitations of claim 11. Shin in view of Suto and Inobe fails to teach further comprising disposing an anti-glare film on the side of the protection cover away from the touch panel.
However, Wei teaches further comprising disposing an anti-glare film on the side of the protection cover away from the touch panel (see Fig. 1, Item 114 over 116 opposite 118).
It would have been obvious to a person of ordinary skill in the art to modify the device of Shin with the frame of Suto and lighting of Inobe with the anti-glare of Wei to enhance user experience (see Col. 1, Lines 20-21).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai et al. (U.S. App. 2015/0277626 hereinafter referred to as “Shin”) in view of Watanabe et al. (U.S. App. 2016/0224168 hereinafter referred to as “Wata”) in view of Suto (U.S. App. 2020/0064971).
Regarding claim 2, Shin in view of Wata teaches all the limitations of claim 1 above. Shin and Wata are not relied upon to teach wherein the first shielding layer is disposed on a surface of the protection cover away from a surface of the touch panel. However, Suto teaches wherein the first shielding layer is disposed on a surface of the protection cover away from a surface of the touch panel (see Figs. 2 and 5 shielding 22 is on 55).
It would have been obvious to a person of ordinary skill in the art to modify the device of Shin and Wata with the shielding of Suto for improving wiring (See Para. 5 and 6). 
Allowable Subject Matter
Claims 3-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694